UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VANDYKE JOHNSON,
                           Plaintiff,
                    -against-
                                                                      19-CV-8093 (CM)
DIANA ALMA; CHILD PROTECTIVE
SPECIALIST; DAVID A. HANSELL,                                     ORDER OF DISMISSAL
COMMISSIONER OF CHILDREN
SERVICES; CITY OF NEW YORK,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action, alleging that Defendants violated his

constitutional rights. By order dated October 2, 2019, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (IFP).

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                         BACKGROUND

       Plaintiff Vandyke Johnson drafted this complaint using the general complaint form

provided by this Court. After checking the box on the form to indicate that he invokes the Court’s

federal question jurisdiction, he lists the following (in the section in which he is asked to indicate

which of his federal constitutional or federal statutory rights have been violated): “Defendants

violated the Plaintiff’s 14th Amendment constitutional parental rights under the color of law;

Plaintiff is alleging defamation against said Defendants; Plaintiff is alleging negligence against

said Defendants.” (Compl. at 2.) 1

       Plaintiff alleges the following facts. On August 22, 2019, Plaintiff was arrested in New

York, New York; he was charged with assault in the third degree and with endangering the

welfare of a child. Plaintiff’s stepdaughter, who is 14 years old, is the complainant in the

criminal case. Plaintiff pleaded not guilty to the charges. Plaintiff’s biological daughter, who is

five years old, is not involved in the criminal case, but she is involved in the Family Court

proceedings. Defendant Diana Alma was assigned to investigate the claims of abuse. Proceedings

were held in Family Court on August 28, and 29, 2019, but Plaintiff was not present because he

was not notified of the proceedings. A temporary restraining order was issued, preventing

Plaintiff from contacting his wife and children.

       Plaintiff brings this action seeking a restraining order against Defendants, $1 million

dollars in monetary damages for alleged constitutional violations, defamation, and negligence.




       1
           Page numbers refer to those generated by the Court’s electronic case filing system.


                                                   2
                                           DISCUSSION

A.     Rule 5.2(a)(3) of the Federal Rules of Civil Procedure

       The attachments to Plaintiff’s request for injunctive relief, (ECF No. 4), list the full

names of Plaintiff’s daughter and stepdaughter, who are minors. Rule 5.2(a)(3) of the Federal

Rules of Civil Procedure requires that any references to a minor in court submissions must be

made by referring only to the minor’s initials.

       Because of Plaintiff’s failure to comply with this rule, the Clerk of Court has limited

access to ECF No. 4 to a “party view only” basis. Any future submissions must comply with

Rule 5.2(a)(3).

B.     Domestic Relations Exception

       This Court does not have jurisdiction to consider claims arising out of Plaintiff’s family

court proceedings. The Supreme Court has long recognized that “the domestic relations of

husband and wife, parent and child, belongs to the laws of the States and not to the laws of the

United States.” Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992) (quoting Ex parte Burrus,

136 U.S. 586, 593-94 (1890)). Therefore, “‘divorce, alimony, and child custody decrees’ remain

outside federal jurisdictional bounds.” Bukowski v. Spinner, No. 17-CV-0845 (JS) (ARL), 2017

WL 1592578, at *2 (E.D.N.Y. Apr. 28, 2017) (quoting Marshall v. Marshall, 547 U.S. 293, 308

(2006)).

       While this so-called domestic relations exception to federal jurisdiction arose from the

interpretation of the federal diversity statute, district courts “routinely apply the exception to

cases brought under the federal courts’ federal questions jurisdiction.” Fernandez v. Turetsky,

No. 12-CV-4092 (SLT), 2014 WL 5823116, at *2 (E.D.N.Y. Nov. 7, 2014); see also

Ankenbrandt, 504 U.S. at 705 (noting that it may be appropriate for Courts to abstain from

exercising subject matter jurisdiction “in a case involving elements of the domestic relationship


                                                   3
even when the parties do not seek divorce, alimony, or child custody”); Martinez v. Queens Cnty.

Dist. Atty., 596 F. App’x 10, 12 (2d Cir. Jan. 7, 2015) (summary order) (noting that “subject

matter jurisdiction may be lacking in actions directed at challenging the results of domestic

relations proceedings”), cert. denied sub nom. Martinez v. Brown, 135 S. Ct. 1855 (2015);

Mitchell-Angel v. Cronin, No. 95-7937, 1996 WL 107300, at *2 (2d Cir. Mar. 8, 1996)

(unpublished table opinion) (“District courts in this Circuit have held that the exception includes

civil rights actions directed at challenging the results of domestic relations proceedings.” ); Am.

Airlines, Inc. v. Block, 905 F.2d 12, 14 (2d Cir. 1990) (per curiam) (“A federal court presented

with matrimonial issues or issues ‘on the verge’ of being matrimonial in nature should abstain

from exercising jurisdiction so long as there is no obstacle to their full and fair determination in

state courts.”); Sobel v. Prudenti, 25 F. Supp. 3d 340, 354-55 (E.D.N.Y. 2014) (“Plaintiff asks

the Court to ‘undo’ the domestic relations orders issued by the state courts, . . . However, under

the domestic relations exception, this Court cannot and will not provide the relief Plaintiff

seeks.”). And “[w]hile the domestic relation exception itself is narrow, it applies generally to

issues relating to the custody of minors.” Mitchell-Angel, No. 95-7937, at *2 (internal citations

omitted) (citing Williams v. Lambert, 46 F.3d 1275, 1283 (2d Cir. 1995), and Hernstadt v.

Hernstadt, 373 F.2d 316, 327 (2d Cir. 1967)).

       The gravamen of the complaint concerns Plaintiff’s ongoing family court proceedings,

which relate directly to the welfare of his minor stepdaughter and daughter. Therefore, the

domestic relations exception applies, 2 and the Court lacks subject-matter jurisdiction to consider



       2
         To the extent that Plaintiff challenges any final determinations of the family court, his
claims are likely barred under the Rooker-Feldman doctrine, even if the domestic relations
exception does not apply in this case. The Rooker-Feldman doctrine applies where the federal-
court plaintiff: (1) lost in state court, (2) complains of injuries caused by the state-court
judgment, (3) invites the district court to review and reject the state-court judgment, and


                                                  4
those claims. See Fed. R. Civ. P. 12(h)(3); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583

(1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative. . . .”).

C.       Pending State-Court Proceedings

         To the extent that Plaintiff, in seeking injunctive relief, asks this Court to intervene in his

pending state-court proceedings, the Court must dismiss those claims. In Younger v. Harris, 401

U.S. 37 (1971), the United States Supreme Court held that a federal court may not enjoin a

pending state-court criminal proceeding in the absence of special circumstances suggesting bad

faith, harassment, or irreparable injury that is both serious and immediate. See Heicklen v.

Morgenthau, 378 F. App’ x 1, 2 (2d Cir. 2010) (quoting Gibson v. Berryhill, 411 U.S. 564, 573-

74 (1973)). This doctrine has been extended to civil actions. See Kaufman v. Kaye, 466 F.3d 83,

86 (2d Cir. 2006); Diamond “D” Const. Corp. v. McGowan, 282 F.3d 191, 198 (2d Cir. 2002)

(“Younger generally requires federal courts to abstain from taking jurisdiction over federal

constitutional claims that involve or call into question ongoing state proceedings.” ).

         Younger abstention seeks to avoid federal court interference with ongoing state criminal

prosecutions, state-initiated civil enforcement proceedings, and state civil proceedings that

involve the ability of state courts to perform their judicial functions. Jones v. Cnty. of

Westchester, 678 F. App’x 48, 49-50 (2d Cir. 2017) (summary order). Thus, abstention is

appropriate in only three categories of state court proceedings: (1) state criminal prosecutions;

(2) civil enforcement proceedings that are “akin to criminal prosecutions”; and (3) civil


(4) commenced the district court proceedings after the state-court judgment was rendered.
Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014). The doctrine
applies here to the extent that Plaintiff lost custody of his minor child in state court, complains of
that loss here, and seeks this Court’s review of that decision.




                                                    5
proceedings “that implicate a State’s interest in enforcing the orders and judgments of its courts.”

Sprint Commc’ns, Inc. v. Jacobs, 134 S. Ct. 584, 588 (2013).

       In Sprint, the Supreme Court opined that family court abuse and neglect proceedings are

barred by the Younger abstention because they are a type of state-initiated civil enforcement

proceedings that are “akin to [] criminal prosecution.” See Sprint, 134 S. Ct. at 592 (citing Moore

v. Sims, 442 U.S. 415, 419-420 (1979)); see also Davis v. Baldwin, 594 F. App’x 49, 51 (2d Cir.

2015) (summary order) (noting that the Supreme Court placed “a state-initiated proceeding to

gain custody allegedly abused by their parents” in the second Sprint category).

       The family court proceedings, as determined by the attachments to Plaintiff’s request for

injunctive relief, – a state-initiated investigation of abuse or neglect allegations, followed by the

issuance of a temporary order of protection preventing Plaintiff from contacting his wife and

children – are state court proceedings as categorized in Sprint. Plaintiff has alleged no facts

showing bad faith, harassment, or irreparable injury with respect to the pending state-court

proceedings. Therefore, the Court will not intervene in those proceedings and dismisses, under

Younger, any claims for injunctive relief that are not already barred by the domestic relations

exception to federal jurisdiction.

D.     Municipal Liability

       Plaintiff names the City of New York as a Defendant, but he does not identify a policy or

custom that led to any violation of his constitutional rights. When a plaintiff sues a municipality

under § 1983, it is not enough for the plaintiff to allege that one of the municipality’s employees

or agents engaged in some wrongdoing. The plaintiff must show that the municipality itself

caused the violation of the plaintiff’s rights. See Connick v. Thompson, 131 S. Ct. 1350, 1359

(2011) (“A municipality or other local government may be liable under this section [1983] if the

governmental body itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be


                                                  6
subjected’ to such deprivation.”) (quoting Monell v. Dep’t of Soc. Servs. of City of New York,

436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011). In other

words, to state a § 1983 claim against a municipality, the plaintiff must allege facts showing

(1) the existence of a municipal policy, custom, or practice, and (2) that the policy, custom, or

practice caused the violation of the plaintiff’s constitutional rights. See Jones v. Town of East

Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S.

397, 403 (1997) (internal citations omitted).

        Because Plaintiff’s complaint does not contain facts supporting a municipal liability

claim, his claim against the City of New York must be dismissed.

E.      State-Law Claims

        Plaintiff asserts defamation and negligence claims against Defendants. But defamation

and negligence are state, not federal, claims, and federal courts are courts of limited jurisdiction.

Under 28 U.S.C. § 1367(c)(3), a federal district court is authorized to decline to exercise

supplemental jurisdiction over state-law claims once it has dismissed all of the federal claims

over which it had original jurisdiction. See, e.g., Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,

350 n.7 (1988) (“Generally, “when the federal-law claims have dropped out of the lawsuit in its

early stages and only state-law claims remain, the federal court should decline the exercise of

jurisdiction.”).

        Because Plaintiff’s federal claims have been dismissed, the Court declines to exercise

supplemental jurisdiction over the state-law defamation and negligence claims that Plaintiff

seeks to raise in his complaint. See Martinez v. Simonetti, 202 F.3d 625, 636 (2d Cir. 2000)

(directing dismissal of supplemental state-law claims where no federal claims remained).




                                                  7
F.     Request for Injunctive Relief

       Plaintiff filed a request for a temporary restraining order. To obtain such relief, Plaintiff

must show: (1) that he is likely to suffer irreparable harm and (2) either (a) a likelihood of

success on the merits of his case or (b) sufficiently serious questions going to the merits to make

them a fair ground for litigation and a balance of hardships tipping decidedly in his favor. See

UBS Fin. Servs., Inc. v. W.V. Univ. Hosps., Inc., 660 F. 3d 643, 648 (2d Cir. 2011) (citation and

internal quotation marks omitted); Wright v. Giuliani, 230 F.3d 543, 547 (2000). Preliminary

injunctive relief “is an extraordinary and drastic remedy, one that should not be granted unless

the movant, by a clear showing, carries the burden of persuasion.” Moore v. Consol. Edison Co.

of N.Y., Inc., 409 F.3d 506, 510 (2d Cir. 2005) (internal quotation marks and citation omitted).

       As set forth above, Plaintiff’s claims regarding the pending family court proceedings are

barred by the domestic relations exception to federal jurisdiction and the Younger abstention

doctrine. The Court finds therefore that Plaintiff has failed to show (1) a likelihood of success on

the merits, or (2) sufficiently serious questions going to the merits to make them a fair ground for

litigation and a balance of hardships tipping decidedly in his favor. Accordingly, Plaintiff’s

request for temporary restraining order (ECF No. 4) is denied.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket and note service on the

docket. Plaintiff has consented to electronic service.


                                                  8
         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed as barred by

the domestic relations exception to federal jurisdiction and the Younger abstention doctrine.

         Plaintiff’s request for injunctive relief (ECF No. 4) is denied.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 15, 2019
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   9
